When plaintiff appealed the judgment of divorce and a *543subsequent judgment to this Court (see 65 AD3d 297 [2009], affd 15 NY3d 158 [2010]), he had not yet paid defendant the distributive award and therefore still controlled the majority of the marital estate. Accordingly, since plaintiff’s respective financial position gave him a distinct advantage over defendant, the court providently exercised its discretion in directing him to pay her appellate counsel fees (see Silverman v Silverman, 304 AD2d 41, 48-49 [2003]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Gonzalez, EJ., Tom, Acosta, Richter and Román, JJ.